Case 5:20-cr-00040-JA-PRL Document1 Filed 06/17/20 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT — 2020 JUN 17 PH 5:5
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

Po

UNITED STATES OF AMERICA

v. CASE NO. 5:20-cr- 40-08e- 20? LE
18 U.S.C. § 1040
CHRISTINA LYNN CATALANO 18 U.S.C. § 1001

JOSEPH SAMUEL CATALANO

INDICTMENT
The Grand Jury charges:
COUNT ONE
Between on or about September 15, 2017, and November 20, 2017, in
the Middle District of Florida, and elsewhere, the defendant,
CHRISTINA LYNN CATALANO,
knowingly made a materially false, fictitious, and fraudulent statement and
representation, in any matter involving any benefit authorized, transported,
transmitted, transferred, disbursed, and paid, in and affecting interstate
commerce, said benefit being a record, voucher, payment, money, and thing
of value of the United States and of the Federal Emergency Management
Agency (FEMA), a department and agency of the United States, in connection

with a major disaster declaration under Title 42 of the United States Code, in
Case 5:20-cr-00040-JA-PRL Document1 Filed 06/17/20 Page 2 of 4 PagelD 2

that the defendant made a fraudulent application for assistance from FEMA’s
Individuals and Households Program for Hurricane Irma in which the
defendant falsely represented the existence and location of her primary
residence.
In violation of 18 U.S.C. § 1040.
COUNT TWO
On or about January 31, 2020, in the Middle District of Florida, and
elsewhere, the defendants,
CHRISTINA LYNN CATALANO,
JOSEPH SAMUEL CATALANO,
did knowingly and willfully make a materially false, fictitious, and fraudulent
statement and representation in a matter within the jurisdiction of the
Executive Branch of the Government of the United States by making false
statements to an agent of the U.S. Department of Homeland Security, Office
of Inspector General, that CHRISTINA LYNN CATALANO lived in a travel
trailer that was destroyed by Hurricane Irma. The statements and

representations were false because, as CHRISTINA LYNN CATALANO and

JOSEPH SAMUEL CATALANO then and there knew, there was no such
Case 5:20-cr-00040-JA-PRL Document1 Filed 06/17/20 Page 3 of 4 PagelD 3

travel trailer and the alleged damage from Hurricane Irma was fabricated in
order to defraud the Government.

In violation of 18 U.S.C. § 1001 (a)(2).

A TRUE BIL

—

1

erson

MARIA CHAPA LOPEZ
United States Attorney

py. AAG tt

Michael P. Felicetta
sistant United States Attorney

  

 

Robert E. Bodnar, Jr.
Assistant United States Attorney
Chief, Ocala Division

 
 

FORM OBD-34
June 20

Case 5:20-cr-00040-JA-PRL Document 1 Filed 06/17/20 Page 4 of 4 PagelD 4
No. 19-2-104

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Ocala Division

 

THE UNITED STATES OF AMERICA
vs.

CHRISTINA LYNN CATALANO, et.al.

 

INDICTMENT

Violations: 18 U.S.C. § 1040
18 U.S.C. § 1001

 

 

 

Filed in open court this 17th day

of June, G6)

——

Clerk

 

Bail $

 

 

GPO 863 525
